OBLON, MCCLELLAND, MAIER & NEUSTADT, L.L.P.
1940 DUKE STREET
ALEXANDRIA VA 22314
 
In re Application of:  Vo-Dinh et al. 
Serial No.: 16/516,463
Filed:  July 19, 2019 
Docket: 523876US
Title: NON-INVASIVE ENERGY UPCONVERSION METHODS AND SYSTEMS FOR IN-SITU PHOTOBIOMODULATION
:::::: 
 
 
DECISION ON PETITION UNDER 37 C.F.R. §1.181 
 

 
 
This is a decision regarding the petition filed May 25, 2022 requesting consideration of the Information Disclosure Statement submitted May 19, 2022 (IDS). The petition is being considered under 37 CFR 1.181 and no fee is required. 
 
The petition is dismissed as moot. 
 
Per the Corrected Notice of Allowability mailed June 14, 2022 (cNOA), the IDS has been considered. PTO Form 1449, mailed with the cNOA, shows all references submitted in the IDS were considered. As such, the petitioner’s request is dismissed as moot.
   
Any inquiry concerning this decision should be directed to Michael Hayes, Quality Assurance Specialist, at (571) 272-4959.  
 
PETITION DISMISSED AS MOOT. 
 
 
 
 
/KIESHA R BRYANT/Director, Art Unit 3700                                                                                                                                                                                                        
Kiesha Bryant 
Director, Technology Center 3700